Two matters have been consolidated for purposes of appeal and our review. In Case No. 74819, generally referred to as the Bean appeal, I concur with the majority's conclusion to dismiss that appeal for failure to file a brief pursuant to App.R. 18(C).
However, regarding the State Farm appeal, known as Case No. 74784, I respectfully dissent from the conclusion reached by the majority.
In this case, State Farm has filed a cross-claim against Christoper Read and Structural Grouting System alleging negligence against Read and imputing that negligence against SGS pursuant to the doctrine of respondeat superior. A de novo review of these claims establishes questions of fact, not suitable for summary disposition. In his deposition, Roger Fink testified both that he believed Christopher Read had a driver's license and that he did not understand that SGS did not want Read to drive a company vehicle. This testimony thus creates a genuine issue of material fact; i.e., whether Fink authorized Read to operate the SGS truck. And, corollary thereto, whether Fink had authority to permit Read to operate that vehicle. These factual issues, in my view, cannot be resolved by summary judgment on the state of this record. Accordingly, I would reverse the grant of summary judgment and remand this case to the trial court for resolution of these issues. Therefore, I dissent from this portion of the majority opinion.